                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                         UNITED STATES DISTRICT COURT
                                   8
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10     SHAWN DAMON BARTH,                             Case No. 19-05223 BLF (PR)
                                  11                        Petitioner,                 JUDGMENT
                                  12                v.
Northern District of California
 United States District Court




                                  13
                                         JOE A. LAZARRAGA, Warden,
                                  14
                                                           Respondent.
                                  15

                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21

                                  22   Dated: _October 1, 2019_                          ________________________
                                                                                         BETH LABSON FREEMAN
                                  23
                                                                                         United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28



                                       Judgment
                                       P:\PRO-SE\BLF\HC.19\05223Barth_judg.docx
